  Case 2:15-cr-00732-DAK Document 61 Filed 08/27/20 PageID.363 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF UTAH

UNITED STATES OF AMERICA,

                        Plaintiff,                          MEMORANDUM DECISION
                                                                AND ORDER
v.
                                                             Case No. 2:15-cr-00732-DAK
DAVON HINTON,
                                                                Judge Dale A. Kimball
                        Defendant.


       This matter is before the court on Defendant’s Motion for Reduction in Sentence Under

18 U.S.C. § 3582(c)(1)(A). In April 2017, Defendant pleaded guilty to one count of Hobbs Act

Robbery in violation of 18 U.S.C. § 1951(a) and one count of brandishing a firearm during and

in relation to a crime of violence in violation of 18 U.S.C. § 924(c). In July 2017, this court

sentenced Defendant to 84 months imprisonment and 36 months of supervised released.

Defendant now requests that, pursuant to 18 U.S.C. § 3582(c)(1)(A), the court reduce his

sentence by converting the remainder of sentence to home confinement because he suffers from

several health issues, including asthma, which place him at a greater risk of severe complications

from COVID-19. Plaintiff United States of America (the “Government”) opposes Defendant’s

request.

                                          DISCUSSION

       18 U.S.C. § 3582(c) permits a court to reduce a defendant’s term of imprisonment

pursuant to a motion seeking such relief. “Prior to the enactment of the First Step Act, only the

[Federal Bureau of Prisons] could” file a motion for a compassionate release or a sentence

modification under 18 U.S.C. § 3582(c)(1)(A). United States v. Willis, 382 F. Supp. 3d 1185,

1187 (D.N.M. 2019). The First Step Act, however, modified 18 U.S.C. § 3582(c) to allow a
  Case 2:15-cr-00732-DAK Document 61 Filed 08/27/20 PageID.364 Page 2 of 6




defendant federal prisoner to file the motion with the court him or herself. Id. Nevertheless,

before a defendant can file a motion, it is required that the defendant “has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of the

defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

       If the preceding requirement is satisfied, a court may reduce a defendant’s sentence if it

finds that “extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C. §

3582(c)(1)(A)(i). Although the phrase “extraordinary and compelling reasons” is not defined in

the statute, the United States Sentencing Commission has defined “extraordinary and compelling

reasons” to include serious medical conditions. United States v. Gutierrez, No. CR 05-0217 RB,

2019 WL 2422601, at *2 (D.N.M. June 10, 2019) (unpublished). More specifically, the

Application Notes to the Federal Sentencing Guidelines provide that extraordinary and

compelling reasons exist for medical conditions when:

       (i) The defendant is suffering from a terminal illness (i.e., a serious and advanced
       illness with an end of life trajectory). A specific prognosis of life expectancy (i.e.,
       a probability of death within a specific time period) is not required. Examples
       include metastatic solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-
       stage organ disease, and advanced dementia.

       (ii) The defendant is—

               (I)     suffering from a serious physical or medical condition,

               (II)    suffering from a serious functional or cognitive impairment, or

               (III)   experiencing deteriorating physical or mental health because of the
                       aging process,

               that substantially diminishes the ability of the defendant to provide self-care
               within the environment of a correctional facility and from which he or she
               is not expected to recover.




                                                 2
  Case 2:15-cr-00732-DAK Document 61 Filed 08/27/20 PageID.365 Page 3 of 6




U.S.S.G. 1B1.13. Further, the Application Notes provide an additional category entitled “Other

Reasons” which establishes that extraordinary and compelling reasons other than those

mentioned above can serve as a basis for a sentence reduction. See id.

       In this case, Defendant emphasizes that he suffers from several medical conditions,

including asthma. Given his medical conditions, and particularly the fact that he suffers from

asthma, Defendant argues that his motion should be granted to protect him from the severe

complications he could suffer as a result of COVID-19.

       Preliminarily, the court notes that Defendant has properly satisfied the exhaustion

requirement in this case. Defendant submitted a request for compassionate release to the warden

on May 22, 2020, on which the warden seemingly did not act. The Defendant then filed the

present motion with the court on June 22, 2020. Accordingly, Defendant has satisfied the

exhaustion requirement, and the court will proceed to address the merits of his motion.

       Since the onset of the COVID-19 pandemic, many courts “have agreed that

[extraordinary and compelling] reasons exist in cases involving defendants whose serious

underlying health conditions place them at an elevated risk of infection and death from COVID-

19 while in custody.” United States v. Lopez, No. 18-CR-2846 MV, 2020 WL 2489746, at *2

(D.N.M. May 14, 2020) (unpublished). Of the courts that have reached such a conclusion,

several “have based their finding on the Sentencing Commission’s catch-all provision for ‘other’

extraordinary and compelling reasons” in the Application Notes. Id. Conversely, other courts

have reached this determination based on “a plain reading of § 3582(c)(1)(A) after concluding

that the [relevant] policy statement no longer applies.” Id. Either way, “a majority of federal

district courts have found . . . that the district court assumes the same discretion as the BOP




                                                  3
  Case 2:15-cr-00732-DAK Document 61 Filed 08/27/20 PageID.366 Page 4 of 6




director when it considers a compassionate release motion properly before it.” United States v.

Perez, No. 88-10094-1-JTM, 2020 WL 1180719, at *2 (D. Kan. Mar. 11, 2020) (unpublished).

       Regardless of the bases upon which other courts have found extraordinary and

compelling reasons to grant a defendant’s motion for reduction in sentence, the court concludes,

based on the facts before it, that Defendant has failed to established extraordinary and

compelling reasons to warrant the relief he seeks in this case. First, although Defendant suffers

from asthma and several other health issues, he has presented no evidence that any of his medical

conditions are not well under control despite being incarcerated. See United States v. Davis, No.

03-10157-1-JTM, 2020 WL 3037249, at *3 (D. Kan. June 5, 2020) (unpublished) (noting that the

defendant’s “medical conditions, while chronic, appear[ed] to be well-controlled within the BOP

environment” and therefore denying the defendant’s motion to reduce his sentence). Second,

information attached to Defendant’s motion undermines his claim for release. In Exhibit E to

Defendant’s motion, Dr. Brie Williams suggests that “[a]n estimated 39-43% of all prisoners . . .

have at least one chronic condition.” Given this statistic, Defendant’s health condition is not so

unique as to demonstrate extraordinary and compelling circumstances necessitating his release.

       Third, Defendant contends that he no longer poses any danger to society. Specifically, he

emphasizes that he was only the driver of the car in the offenses for which he is currently

incarcerated. This argument, however, fails to appreciate Defendant’s criminal history, which

includes multiple violent offenses. For example, as a juvenile, Defendant was adjudicated for

offenses which included fighting and assault against a police officer. Similarly, as an adult,

Defendant was convicted of assaulting a police officer. The court therefore remains unpersuaded

that Defendant is no longer a danger to the community.




                                                 4
  Case 2:15-cr-00732-DAK Document 61 Filed 08/27/20 PageID.367 Page 5 of 6




       Fourth, Defendant specifically asks that he immediately be released to home

confinement. However, “the court lacks any authority to order that [Defendant] serve the

remainder of [his] sentence . . . by home confinement.” United States v. Machuca-Quiintana,

No. 12-10085-JTM, 2020 WL 3047596, at *5 (D. Kan. June 8, 2020). While the Coronavirus

Aid, Relief, and Economic Security Act (“CARES Act”) grants broader discretion to the Director

of the Bureau of Prisons to utilize home confinement, it does not grant this court authority or

jurisdiction to do the same. United States v. Carter, No. CR 12-20066-38-KHV, 2020 WL

2523294, at *2 (D. Kan. May 18, 2020) (unpublished). This is because “BOP—and only BOP—

is statutorily authorized to release prisoners to home confinement.” United States v. Candelaria,

No. 1:04-CR-75 WJ, 2020 WL 4698510, at *2 (D.N.M. Aug. 13, 2020) (unpublished); see also

United States v. Ward, No. CR-13-42-R, 2020 WL 2089826, at *2 (W.D. Okla. Apr. 30, 2020)

(unpublished) (“[BOP]—not the Court— . . . decides whether home detention is appropriate.”).

The court therefore concludes that Defendant’s motion must be denied.

       As a final matter, in Defendant’s reply memorandum, Defendant’s counsel notes that he

recently had a phone conversation with Defendant wherein Defendant suggested that the prison

may be preparing to release him under the CARES Act. While it still remains unclear,

Defendant explained that the prison recently requested that he sign paperwork regarding his

release conditions if he were released to live with his uncle in Nevada. Given the potential that

Defendant will be released at the request of the prison, the court clarifies that nothing in this

decision precludes or stands in the way of the prison choosing to release Defendant pursuant to

the CARES Act.




                                                  5
  Case 2:15-cr-00732-DAK Document 61 Filed 08/27/20 PageID.368 Page 6 of 6




                                     CONCLUSION

      Based on the foregoing reasoning, Defendant’s Motion for Reduction in Sentence Under

18 U.S.C. § 3582(c)(1)(A) is hereby DENIED.

      Dated this 27th day of August, 2020.

                                             BY THE COURT:


                                             ____________________________________
                                             DALE A. KIMBALL
                                             United States District Judge




                                               6
